Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 5, CONSENT AND INCREMENTAL JOINDER AGREEMENT TO CREDIT AND
GUARANTY AGREEMENT

 

AMENDMENT NO. 5, CONSENT AND INCREMENTAL JOINDER AGREEMENT TO CREDIT AND
GUARANTY AGREEMENT, dated as of August 22, 2017 (this “Amendment”), to the
Existing Credit Agreement (as defined below), by and among RADNET MANAGEMENT,
INC., a California corporation (the “Borrower”), RADNET, INC., a Delaware
corporation (“Holdings”), CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,
as Guarantors, the Lenders party hereto, BARCLAYS BANK PLC, as administrative
agent and collateral agent under the Existing Credit Agreement (as defined
below) (in such capacity, the “Administrative Agent”) and the lenders party
thereto (the “Lenders”).

 

RECITALS:

 

A.              Reference is made to the Amended and Restated First Lien Credit
and Guaranty Agreement, dated as of July 1, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Credit Agreement” and, as amended by this Amendment
or as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time after the date hereof, the “Credit Agreement”), among
Holdings, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto and the Administrative Agent. Except as otherwise provided
herein, all capitalized terms used but not defined herein shall have the
meanings given them in the Credit Agreement.

 

B.               The Borrower has requested certain amendments, consents and
other modifications of the Existing Credit Agreement in order to, among other
things, (i) permit the issuance of additional Incremental Term Loan Commitments
to the Borrower in an aggregate principal amount of $170,000,000 (the
commitments relating thereto, the “2017 Incremental Term Commitments”; the
Incremental Term Loans extended under the 2017 Incremental Term Commitments, the
“2017 Incremental Term Loans”; the Lenders in respect thereof, the “2017
Incremental Lenders”), (ii) a “refresh” of the “free and clear” basket set forth
in Section 2.24(a)(B)(i) of the Existing Credit Agreement (such basket, the
“Fixed Incremental Basket”), (iii) permit the repayment in full, and
corresponding termination, of all outstanding Obligations (as defined in the
Second Lien Credit Agreement) under the Second Lien Credit Agreement (the
“Second Lien Prepayment Transaction”), (iv) modify the Applicable Margin with
respect to all Loans under the Existing Credit Agreement and (v) otherwise
modify the Existing Credit Agreement on the terms set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.         Consent. The provisions of the Credit Agreement and the other
Loan Documents to the contrary notwithstanding, subject to the satisfaction (or
waiver in writing by the Required Lenders) of the conditions precedent set forth
in Section 6 hereof, the Administrative Agent and Required Lenders hereby:

 

(i)               consent to the issuance of the 2017 Incremental Term
Commitments and the 2017 Incremental Term Loans; it being understood and agreed
that such 2017 Incremental Term Loans shall be treated as “Restatement Effective
Date Term Loans” and “Loans” under the Credit Agreement, as more further set
forth herein;

 



(ii)             agree that, as of the Amendment No. 5 Effective Date, the
Borrower shall be deemed to have used $0 of the Fixed Incremental Basket, and
any previously incurred Indebtedness in reliance on such Fixed Incremental
Basket shall be “grandfathered” as Obligations under the Existing Credit
Agreement; and

 

(iii)           consent to the Second Lien Prepayment Transaction (the consent
items described in foregoing clauses (i) and (ii), together with that described
in this clause (iii), the “Consent”).

 

It is understood and agreed by the parties hereto that the foregoing consents
and agreements set forth in this Section 1 are limited solely to the extent
provided therein and shall not be deemed to constitute a consent or waiver of
any other provision of the Existing Credit Agreement or any of the other Loan
Documents.

 

 

 

 1 

 



 

Section 2.         Amendment of Existing Credit Agreement. Subject to the
satisfaction (or waiver in writing by the Required Lenders) of the conditions
precedent set forth in Section 6 hereof, the Existing Credit Agreement is hereby
amended (the “Amendments”) as follows:

 

(a)              Section 1.01 of the Credit Agreement shall be amended by adding
the following new definitions thereto in proper alphabetical order:

 

“2017 Incremental Term Loans” shall have the meaning specified in Amendment No.
5.

 

“Amendment No. 5” means that certain Amendment No. 5, Consent and Incremental
Joinder Agreement to Credit and Guaranty Agreement, dated as of the Amendment
No. 5 Effective Date, among the Borrower, the Loan Parties party thereto, the
Lenders party thereto, and the Administrative Agent.

 

“Amendment No. 5 Effective Date” means the date on which all of the conditions
contained in Section 6 of Amendment No. 5 have been satisfied or waived in
accordance with the terms thereof.

 

(b)             The definition of “Applicable Margin” is amended and restated in
its entirety to read as follows:

 

“Applicable Margin” means, for any day, (i) on and after the Amendment No. 5
Effective Date until the date the Compliance Certificate is received by the
Administrative Agent pursuant to Section 5.01(c) for the Fiscal Quarter ending
September 30, 2017, (x) with respect to Restatement Effective Date Term Loans
that are Eurodollar Rate Loans, 3.75% per annum, or in the case of Base Rate
Loans, 2.75% per annum and (y) with respect to any Revolving Loans that are
Eurodollar Rate Loans, 3.75% per annum, or in the case of Base Rate Loans
(including Swing Line Loans), 2.75% per annum and (ii) thereafter, the
applicable percentage per annum set forth in the grid below, as determined by
reference to the First Lien Leverage Ratio, as set forth in the then most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

First Lien Leverage Ratio Eurodollar Rate Spread Base Rate Spread > 5.50x 4.50%
3.50% > 4.00x, but ≤ 5.50x 3.75% 2.75% > 3.50x, but ≤ 4.00x 3.50% 2.50% ≤ 3.50x
3.25% 2.25%

 



(c)              The definition of “Available Amount” is amended and restated in
its entirety to read as follows:

 

“Available Amount” means, as of any date of determination, the aggregate
cumulative amount of (x) $25,000,000, plus (y) Consolidated Excess Cash Flow (if
positive) for each Fiscal Year that is not required to repay the Term Loans
pursuant to Section 2.14(d), commencing with the Fiscal Year ending December 31,
2017 plus (z) any Declined Proceeds, in each case of the foregoing, which amount
has not been previously applied pursuant to Sections 6.04(d) or 6.06(j) after
the Amendment No. 5 Effective Date.”

 

(d)             The definition of “Consolidated Total Debt” is amended and
restated in its entirety to read as follows:

 

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness)), determined on a
consolidated basis in accordance with GAAP minus (b) the aggregate amount of
Cash or Cash Equivalents included in the consolidated balance sheet of Holdings
and its Subsidiaries and which are not (i) subject to any Lien (other than Liens
in favor of the Collateral Agent) or (ii) noted as “restricted” on such
consolidated balance sheet.

 

 

 



 2 

 

 

(e)              The definition of “Consolidated Total Secured Debt” is amended
and restated in its entirety to read as follows:

 

“Consolidated Total Secured Debt” means, as of any date of determination, all
the aggregate stated balance sheet amount of all Indebtedness of Holdings and
its Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness), determined on a consolidated
basis in accordance with GAAP which is secured by a Lien on the assets of
Holdings or any Subsidiary thereof (calculated, without duplication, net of the
aggregate amount of Cash or Cash Equivalents included in the consolidated
balance sheet of Holdings and its Subsidiaries and which are not (i) subject to
any Lien (other than Liens in favor of the Collateral Agent) or (ii) noted as
“restricted” on such consolidated balance sheet).

 

(f)              The definition of “First Lien Debt” is amended and restated in
its entirety to read as follows:

 

“First Lien Debt” means, as of any date of determination, all the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness)), determined on a consolidated basis in
accordance with GAAP which is secured by a Lien on the assets of Holdings or any
Subsidiary thereof but excluding any such Indebtedness to the extent the
applicable Liens are expressly subordinated or junior to the Lien securing the
Obligations (calculated, without duplication, net of the aggregate amount of
Cash or Cash Equivalents included in the consolidated balance sheet of Holdings
and its Subsidiaries and which are not (i) subject to any Lien (other than Liens
in favor of the Collateral Agent) or (ii) noted as “restricted” on such
consolidated balance sheet).

 



(g)             The definition of “Restatement Effective Date Term Loan” is
amended and restated in its entirety to read as follows:

 

“Restatement Effective Date Term Loan” means any term loan made by a Lender to
the Borrower on the Restatement Effective Date pursuant to Section 2.01(a);
provided that (x) from and after the Amendment No. 4 Effective Date,
“Restatement Effective Date Term Loans” shall include the Term B-1 Loans made in
favor of the Borrower (through exchange or otherwise) pursuant to Amendment No.
4 and (y) from and after the Amendment No. 5 Effective Date,
“Restatement Effective Date Term Loans” shall include the 2017 Incremental Term
Loans made in favor of the Borrower pursuant to Amendment No. 5.

 

(h)             Section 2.12 of the Existing Credit Agreement is amended by
replacing “$6,062,500.00” with “$8,270,292.21”.

 

(i)               Section 2.13(d) of the Existing Credit Agreement is amended by
(i) replacing all references to “Term B-1 Loans” with “Term B-1 Loans and 2017
Incremental Term Loans”, (ii) replacing the reference to the
“Restatement Effective Date” with the “Amendment No. 5 Effective Date” and
(iii) replacing the reference to “six-month anniversary” with “twelve-month
anniversary”.

 

(j)               Section 2.24(a)(B) of the Existing Credit Agreement is hereby
amended by (i) amending and restating clause (i) thereof to read as follows:
“(i) $100,000,000 in the aggregate minus the aggregate amount of Indebtedness
previously incurred in reliance on this sub-clause (i) after the Amendment No. 5
Effective Date” and (ii) replacing the reference to “3.50:1.00” appearing in
clause (ii) thereof to “4.00:1.00”.

 

 

 



 3 

 

 

(k)             Section 6.01(c) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(c) unsecured or junior lien Indebtedness; provided, that both immediately prior
and after giving effect to the incurrence of any Indebtedness under this clause
(c), (x) no Default or Event of Default shall exist or result therefrom and (y)
Holdings shall be in compliance with the Senior Unsecured Incurrence Test (on a
pro forma basis); and provided further that (i) neither the Borrower nor any
Guarantor shall be an obligor or guarantor of such Indebtedness except to the
extent that such Person was such an obligor or guarantor in respect of the Loans
hereunder at the times of the incurrence of such Indebtedness, (ii) such
Indebtedness is not secured by any asset not securing (or of the type required
to secure) the Loans hereunder or such asset becomes Collateral for the Loans at
the time of incurrence of such Indebtedness, (iii) such Indebtedness matures
after, and does not require any scheduled amortization, mandatory redemption,
sinking fund obligation or other scheduled payments of principal prior to, the
date which is six (6) months after the Term Loan Maturity Date (it being
understood and agreed that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirement of the
immediately succeeding sub-clause (iv) hereof), (iv) such Indebtedness has
covenants, terms and conditions (including, if applicable, as to collateral, but
excluding (1) as to subordination, interest rates (including through fixed
interest rates), interest rate margins, rate floors, fees, funding discounts,
original issue discounts and redemption or prepayment terms and premiums and any
other matter set forth in clauses (i), (ii) and (iii) above and (2) covenants or
other provisions applicable only to periods after the latest Term Loan Maturity
Date (if such Indebtedness constitutes term loans or notes) or the latest
Revolving Commitment Termination Date (if such Indebtedness constitutes
revolving Indebtedness), in each case, at the time of the incurrence or issuance
of such Indebtedness), taken as a whole, which are are not materially more
restrictive (when taken as a whole) than the terms and conditions of the
Restatement Effective Date Term Loans or the Revolving Loans, as the case may
be, as reasonably determined by the Borrower, unless such terms and conditions
constitute then-current market terms for the applicable type of Indebtedness or
are otherwise reasonably acceptable to the Administrative Agent, (v) any such
Indebtedness that is secured by a junior lien on any Collateral shall be subject
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent (a “customary intercreditor agreement”), and (vi) any
such Indebtedness may be secured or unsecured, but if such Indebtedness is
secured, it shall be subject to a customary intercreditor agreement, but only on
a subordinated basis (including relative priority) as the existing Loans, and
shall only have (x) a Lien on assets constituting Collateral in which the
Collateral Agent has a Lien or in which the Collateral Agent is granted a Lien
concurrently with the incurrence or issuance of such Indebtedness and (y) a
perfected Lien on any assets constituting Collateral in which the Collateral
Agent has a perfected Lien or as to which a Lien in favor of the Collateral
Agent is perfected concurrently with the incurrence or issuance of such
Indebtedness.

 



(l)               Section 6.02(p) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(p) Liens securing Indebtedness permitted pursuant to, and subject to the
requirements of, Section 6.01(c).

 

(m)            Section 6.04(d) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(d) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make Restricted Junior
Payments, including payments to Holdings (and Holdings may distribute to its
shareholders), in an aggregate amount not to exceed (i) $23,000,000 plus (ii)
additional amounts not to exceed the then Available Amount, so long as, in the
case of Restricted Junior Payments made in reliance on clause (y) of the
definition of Available Amount, the Leverage Ratio as set forth in the
Compliance Certificate delivered in respect of the Fiscal Quarter or Fiscal Year
then last ended is less than or equal to 4.00:1.00 after giving pro forma effect
thereto plus (iii) all additional amounts of Restricted Junior Payments so long
as the Leverage Ratio as set forth in the Compliance Certificate delivered in
respect of the Fiscal Quarter or Fiscal Year then last ended is no greater than
3.25:1.00 after giving pro forma effect thereto. For the avoidance of doubt,
pursuant to Amendment No. 5, the Administrative Agent and the Lenders consented
to the Second Lien Prepayment Transaction (as defined in Amendment No. 5), and
the parties to this Agreement hereby agree that the consummation of the Second
Lien Prepayment Transaction shall not count against any of the baskets or
carve-outs set forth in this Section 6.04 or constitute a Restricted Junior
Payment for any purpose under this Agreement.

 

 

 



 4 

 

 

(n)             Section 6.06(d) of the Existing Credit Agreement is hereby
amended by (i) replacing the reference to “$50,000,000” with “$100,000,000” and
(ii) replacing the reference to “Restatement Effective Date” with “Amendment No.
5 Effective Date”.

 

(o)             Section 6.06(j) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(j) other Investments, provided that such Investments made on or after the
Amendment No. 5 Effective Date pursuant to this clause (j) shall not in the
aggregate exceed (i) the greater of (1) $15,000,000 and (2) 10% of Consolidated
Adjusted EBITDA as set forth in the Compliance Certificate delivered in respect
of the Fiscal Quarter or Fiscal Year then last ended, plus (ii) additional
amounts not to exceed the Available Amount, so long as, in the case of
Investments made in reliance on clause (y) of the definition of Available
Amount, the Leverage Ratio as set forth in the Compliance Certificate delivered
in respect of the Fiscal Quarter or Fiscal Year then last ended is less than or
equal to 4.75:1.00 after giving pro forma effect thereto, plus (iii) all
additional amounts of Investments so long as (i) no Default or Event of Default
shall have occurred or be continuing or shall be caused thereby and (ii) the
Leverage Ratio as set forth in the Compliance Certificate delivered in respect
of the Fiscal Quarter or Fiscal Year then last ended is no greater
than 3.75:1.00 after giving pro forma effect thereto.

 



(p)             Section 6.07(a) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(a)       In the case of Holdings, permit the Leverage Ratio as of the last day
of any Fiscal Quarter, beginning with the Fiscal Quarter ending September 30,
2017, to exceed the correlative ratio indicated:

 

Fiscal Quarter End Date Leverage Ratio September 30, 2017 5.75:1.00 December 31,
2017 5.75:1.00 March 31, 2018 5.75:1.00 June 30, 2018 5.75:1.00 September 30,
2018 5.75:1.00 December 31, 2018 5.75:1.00 March 31, 2019 and thereafter
5.50:1.00

 

(q)             Section 6.08(d) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(d)      (i) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) are less than $75,000,000; provided, that (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the
Borrower (or similar governing body)), (2) no less than 75% thereof shall be
paid in Cash, and (3) the Net Cash Proceeds thereof shall be applied as required
by Section 2.14(a); and (ii) Asset Sales consummated prior to the Amendment No.
5 Effective Date in reliance on this clause (d);

 

(r)              Section 6.08(f) of the Existing Credit Agreement is hereby
amended by replacing the reference to “$50,000,000” with “$100,000,000”.

 

(s)              Exhibit C to the Existing Credit Agreement is hereby amended to
include a form of reasonably detailed calculation of the First Lien Leverage
Ratio.

 



(t)               For the avoidance of doubt, provided the Second Lien
Prepayment Transaction is consummated, as of the Amendment No. 5 Effective Date,
the Second Lien Credit Agreement and related Loan Documents (as defined in the
Second Lien Credit Agreement) shall have no further force or effect, and the
Existing Credit Agreement is hereby amended by deleting each reference therein
to the Second Lien Credit Agreement, the Second Lien Term Loans, any other
Indebtedness incurred under the Second Lien Credit Agreement, the Second Lien
Agent and the Intercreditor Agreement, in each case, only to the extent required
to give effect to the amendments set forth herein.

 

It is understood and agreed by the parties hereto that the foregoing amendments
set forth in this Section 2 are limited solely to the extent provided therein
and shall not be deemed to constitute an amendment or other modification of any
other provision of the Existing Credit Agreement or any of the other Loan
Documents.

 

 

 



 5 

 

 



Section 3.         2017 Incremental Term Loans.

 

(a)              Each 2017 Incremental Lender (i) confirms that it has received
a copy of the Existing Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment, solely with respect to
the 2017 Incremental Term Loans; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

(b)             Terms Generally. Each 2017 Incremental Lender hereby agrees to
make its 2017 Incremental Term Loan in the amount of its 2017 Incremental Term
Commitment on the Amendment No. 5 Effective Date on the following terms and
conditions:

 

(i)               From and after the Amendment No. 5 Effective Date, each 2017
Incremental Lender shall be a Lender for all purposes under the Credit Agreement
and the other Loan Documents. The Restatement Effective Date Term Loans and 2017
Incremental Term Loans shall be a single Class of Loans for all purposes under
the Credit Agreement and payments (whether optional or mandatory) of the
Restatement Effective Date Term Loans or 2017 Incremental Term Loans shall be
made on pro rata basis among the Restatement Effective Date Term Loans and 2017
Incremental Term Loans. The 2017 Incremental Term Loans shall have identical
terms (including with respect to maturity) as the existing Restatement Effective
Date Term Loans and shall rank pari passu in right of payment and security with
the existing Restatement Effective Date Term Loans. The proceeds of the 2017
Incremental Term Loans will be used for the Second Lien Prepayment Transaction
and for working capital and general corporate purposes.

 

(ii)             Incremental Term Loan Maturity Date. The Incremental Term Loan
Maturity Date for the 2017 Incremental Term Loans shall be the
Restatement Effective Date Term Loan Maturity Date.

 



(iii)           Applicable Margin. The Applicable Margin for the 2017
Incremental Term Loans shall be as set forth in the Credit Agreement.

 

(iv)            Principal Payments. Borrower shall make principal payments on
the 2017 Incremental Term Loans in accordance with Section 2.12 of the Credit
Agreement.

 

(v)             Voluntary and Mandatory Prepayments. Scheduled installments of
principal of the 2017 Incremental Term Loans shall be reduced in connection with
any voluntary or mandatory prepayments of the Restatement Effective Date Term
Loans in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively.

 

(vi)            Incremental Lenders. Each 2017 Incremental Lender acknowledges
and agrees that upon its execution of this Amendment and the making of 2017
Incremental Term Loans that such 2017 Incremental Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

(vii)          Credit Agreement Governs. Except as set forth in this Amendment,
the 2017 Incremental Term Loans shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents.

 

(viii)        Eligible Assignee. By its execution of this Amendment, each 2017
Incremental Lender represents and warrants that it is an Eligible Assignee.

 

(ix)            Notice. For purposes of the Credit Agreement, the initial notice
address of each 2017 Incremental Lender shall be as set forth on its signature
hereto.

 

(x)             Certifications. For each 2017 Incremental Lender, delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as
such 2017 Incremental Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(c) of the Credit Agreement.

 

 

 



 6 

 

 

(xi)            Recordation of the Incremental Loans. Upon execution and
delivery hereof, Administrative Agent will record the 2017 Incremental Term
Loans made by 2017 Incremental Lenders in the Register.

 

(xii)          Administrative Matters. Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that all 2017 Incremental Term Loans, when originally made,
are a single Class with the outstanding Restatement Effective Date Term Loans
for all purposes under the Loan Documents, in each case, as may be accomplished
at the discretion of the Administrative Agent. For the avoidance of doubt, the
Restatement Effective Date Term Loans and the 2017 Incremental Term Loans shall
constitute the same single Class of Loans and such Class of Loans shall be
referred to as “Term B-1 Loans” for administrative matters only.

 

(xiii)        Proposed Borrowing. This Amendment represents the Borrower’s
request to borrow 2017 Incremental Term Loans from the 2017 Incremental Lenders
as follows (the “Proposed Borrowing”):

 

Business Day of Proposed Borrowing: August 22, 2017 Amount of Proposed
Borrowing:

$170,000,000 total

$2,207,792.21 as Base Rate Loans

$167,792,207.79 as Eurodollar Rate Loans

Interest Rate Option: With respect to the Eurodollar Rate Loans, an initial
Interest Period ending on October 13, 2017

 



Section 4.         Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Loan Parties represents and
warrants to the Administrative Agent and the Lenders that, as of the date
hereof:

 

(a)              Each Loan Party has the requisite power and authority to
execute and deliver this Amendment and to perform its obligations under this
Amendment and each Loan Document, as amended hereby. The execution and delivery
of this Amendment and the performance by each Loan Party of this Amendment and
each Loan Document (as amended hereby) to which it is a party have been duly
approved by all necessary organizational action of each such Loan Party.

 

(b)             This Amendment has been duly executed and delivered by each Loan
Party that is a party hereto and this Amendment is the legally valid and binding
obligation of such Loan Party party hereto, enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(c)              The execution, delivery and performance by the Loan Parties of
this Amendment and the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amendment and the other
Loan Documents do not and will not (a) violate (i) any provision of any law or
any governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (ii) any of the Organizational Documents of any Loan Party or any
of its Subsidiaries or (iii) any order, judgment or decree of any court or other
agency of government binding on any Loan Party or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of any Loan Party or
any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Loan Party or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Collateral Agent on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the Amendment
No. 5 Effective Date (as defined below) and disclosed in writing to the Lenders
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.

 

(d)             No Default or Event of Default has occurred and is continuing.

 

 

 

 



 7 

 

 

Section 5.         Reaffirmation of the Loan Parties. Each Loan Party hereby
consents to this Amendment and the amendments, consents and other modifications
to the Existing Credit Agreement effected hereby and confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Existing Credit Agreement, this Amendment or
in any other Loan Document to which it is a party are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
in each case as amended by this Amendment. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by such Loan Party in favor of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 



Section 6.         Agreement Effectiveness; Conditions Precedent to
Effectiveness. This Amendment shall become effective on the first date when, and
only when, each of the applicable conditions set forth below has been satisfied
(or waived) in accordance with the terms herein (such date of effectiveness, the
“Amendment No. 5 Effective Date”; it being understood and agreed that the
Consent shall be deemed effective immediately prior to the Amendments and the
issuance of the 2017 Incremental Term Loans):

 

(a)              The Administrative Agent shall have received counterparts of
this Amendment executed and delivered by the Borrower, Holdings, the Required
Lenders (in respect of the Consent and the Amendments, other than, in each case,
any 2017 Incremental Lenders), the 2017 Incremental Lenders (solely in respect
of the issuance of the 2017 Incremental Commitments and 2017 Incremental Term
Loans, as more further set forth in Section 3 above), and the Administrative
Agent.

 

(b)             The Administrative Agent shall have received a certificate or
certificates of each Loan Party dated as of the Amendment No. 5 Effective Date
signed by an Authorized Officer of such Loan Party (i) (A) certifying and
attaching the resolutions or similar consents adopted by such Loan Party on or
prior to the Amendment No. 5 Effective Date, which authorize such Loan Party to
enter into this Amendment, (B) certifying that the certificate or articles of
incorporation or formation and by-laws or operating (or limited liability
company) agreement of such Loan Party either (x) have not been amended since the
Restatement Effective Date or (y) are attached as an exhibit to such certificate
and (C) certifying as to the incumbency and specimen signature of each officer
executing this Amendment and any related documents on behalf of such Loan Party
and (ii) certifying as to the matters set forth in clauses (e) and (g) below.

 

(c)              Solely with respect to the 2017 Incremental Term Loans, the
Administrative Agent shall have received a certificate dated as of the Amendment
No. 5 Effective Date signed by an Authorized Officer of the Borrower attaching
calculations (in reasonable detail) demonstrating compliance with the financial
tests described in Section 6.07 of the Existing Credit Agreement.

 

(d)             All (i) fees and out-of-pocket expenses required to be paid or
reimbursed by Holdings and the Borrower in connection with this Amendment,
including under any fee letter, for which invoices have been presented a
reasonable period of time prior to the Amendment No. 5 Effective Date shall have
been paid or reimbursed and (ii) accrued interest and fees in respect of the
Loans outstanding immediately prior to effectiveness of this Amendment shall
have been paid.

 

(e)              On the Amendment No. 5 Effective Date, both immediately before
and after giving effect to this Amendment and the incurrence or deemed
incurrence by the Borrower of the 2017 Incremental Term Loans thereon, (i) the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Amendment No. 5 Effective
Date, before and after giving effect to this Amendment, as though made on and as
of the Amendment No. 5 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date; provided, that to the extent any such representation or warranty
is already qualified by materiality or material adverse effect, such
representation or warranty is true and correct in all respects and (ii) no
Default or Event of Default shall exist or result therefrom.

 



(f)              On the Amendment No. 5 Effective Date, (i) after giving effect
to the consummation of the transactions contemplated by this Amendment and the
Credit Agreement and any rights of contribution, the Loan Parties, taken as a
whole, are and shall be Solvent and (ii) the Administrative Agent shall have
received the Solvency Certificate from the Chief Financial Officer of the
Borrower and Holdings.

 

(g)             The representations and warranties in Section 4 of this
Amendment shall be true and correct in all material respects as of the Amendment
No. 5 Effective Date.

 

(h)             The Administrative Agent shall have received a customary legal
opinion of (i) Sheppard, Mullin, Richter & Hampton LLP and (ii) Jeff Linden,
each as counsel to the Loan Parties, in respect of the matters covered by this
Amendment.

 

 

 



 8 

 

 

(i)               The Administrative Agent shall have received a signed funds
flow agreement in form and substance reasonably acceptable to it with respect to
the payment of all interest, fees and other amounts to be paid by the Borrower
in connection with the consummation of the transactions contemplated hereby on
the Amendment No. 5 Effective Date.

 

(j)               The Lenders shall have received, at least three (3) Business
Days prior to the Amendment No. 5 Effective Date and to the extent requested in
advance of such three (3) Business Day period, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

Section 7.         Effect of Amendment. On and after the Amendment No. 5
Effective Date, each reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby.
Except as expressly provided in this Amendment, nothing herein shall be deemed
to entitle any Loan Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, or any other Loan Document in
similar or different circumstances. On and after the Amendment No. 5 Effective
Date, this Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents. On and after the Amendment No. 5
Effective Date, as used in the Credit Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof’, and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
as amended by this Amendment.

 

Section 8.         Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except as permitted by Section 10.05 of the Existing
Credit Agreement.

 



Section 9.         Entire Agreement. This Amendment constitutes the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. This Amendment shall not constitute a novation of any amount
owing under the Existing Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Amendment No. 5 Effective Date, continue to be
owing under the Credit Agreement or such other Loan Documents until paid in
accordance therewith. This Amendment is a Loan Document.

 

Section 10.     Severability. The provisions of Section 10.11 of the Existing
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

Section 11.     Counterparts. The provisions of Section 10.19 of the Existing
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

Section 12.     Governing Law. THE PROVISIONS OF SECTION 10.14 OF THE EXISTING
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF
ORIGINALLY MADE A PART HEREOF.

 

Section 13.     Waiver of Jury Trial; Submission to Jurisdiction. THE PROVISIONS
OF SECTIONS 10.15 AND 10.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART
HEREOF.

 

Section 14.     Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 



 RADNET, INC      By:/s/ Howard G. Berger, M.D.   Name: Howard G. Berger, M.D.
  Title: President          RADNET MANAGEMENT, INC.      By:/s/ Howard G.
Berger, M.D.   Name: Howard G. Berger, M.D.   Title: President

 

 

 

 

 

 

 

 

 



 10 

 

 





 

 

  

ADVANCED IMAGING PARTNERS, INC.

ADVANCED NA, LLC

ADVANCED RADIOLOGY, LLC

AMERICAN RADIOLOGY SERVICES LLC

AMERICAN RADIOLOGY SERVICES OF DELAWARE, INC.

BEVERLY RADIOLOGY MEDICAL GROUP, INC.

BREASTLINK MEDICAL GROUP, INC.

COMMUNITY IMAGING PARTNERS, INC.

DELAWARE IMAGING PARTNERS, INC.

DIAGNOSTIC IMAGING SERVICES, INC.

ERAD, INC.

FRI II, INC.

FRI, INC.

HEALTHCARE RHODE ISLAND LLC

IDE IMAGING PARTNERS, INC.

IMAGE MEDICAL CORPORATION

IMAGING ON CALL, LLC

MID ROCKLAND IMAGING PARTNERS, INC.

NEW JERSEY IMAGING PARTNERS, INC.

PACIFIC IMAGING PARTNERS, INC.

PRONET IMAGING MEDICAL GROUP, INC.

QUESTAR IMAGING, INC.

QUESTAR VICTORVILLE, INC.

RADIOLOGIX, INC.

RADIOLOGY ALLIANCE DELIVERY SYSTEM, LLC

RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS, INC.

RADNET MANAGED IMAGING SERVICES, INC.

RADNET MANAGEMENT I, INC.

RADNET MANAGEMENT II, INC.

RADNET SUB, INC.

RAVEN HOLDINGS U.S., INC.

ROLLING OAKS IMAGING CORPORATION

ROLLING OAKS RADIOLOGY, INC.

SOCAL MR SITE MANAGEMENT, INC.

TREASURE COAST IMAGING PARTNERS, INC.

VALLEY IMAGING PARTNERS, INC.

PARK WEST CIRCLE REALTY, LLC

     By:/s/ Howard G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title:
President

 

 

 

 

 



 11 

 

 

 

 BEVERLY RADIOLOGY MEDICAL GROUP, III

 

By: Beverly Radiology Medical Group, Inc., its general partner

     By:/s/ Howard G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title:
President

 

 By: Breastlink Medical Group, Inc., its general partner      By:/s/ Howard G.
Berger, M.D.   Name: Howard G. Berger, M.D.   Title: President

 

 By: Pronet Imaging Medical Group, Inc., its general partner      By:/s/ Howard
G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title: Co-President

 

 

HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.

 

By: New Jersey Imaging Partners, Inc., its sole member      By:/s/ Howard G.
Berger, M.D.   Name: Howard G. Berger, M.D.   Title: President

 

 RADAR MEDICAL SYSTEMS, L.L.C.

 

By: Image Medical Corporation, its manager

     By:/s/ Howard G. Berger, M.D.   Name: Howard G. Berger, M.D.   Title:
President

 

 

 

 12 

 

 

 

  BARCLAYS BANK PLC,
as Administrative Agent         By: /s/ Chris Walton     Name: Chris Walton    
Title: Director

 

 

 

 

 

 

 

 

 

 



 13 

 

 

[Consenting Lender signature pages on file with Administrative Agent]

 

 

 

 

 

 

 

 



 14 

 

 



 

  BARCLAYS BANK PLC,

as a 2017 Incremental Lender

        By: /s/ Chris Walton     Name: Chris Walton     Title: Director

 



 

 

 

 

 

 

 

 

 

 



 15 